Roberts, J.
The plaintiff seeks to set aside a judgment rendered by a justice of the peace, upon the ground, that it was rendered upon evidence which would not legally authorize such a judgment, and was therefore merely erroneous.
If Rotzein made himself a party to the suit before the jus*66tice, (which does not distinctly appear,) then his remedy was by certiorari. If, however, he did not make himself a party, and was not so treated in the suit before the justice, then it was a judgment between third parties; which, though conclusive, while it stands, as between the parties to it, does not affect his interest,'nor deprive him of any just rights, which he may have to the funds in the hands of the Hollamons. If the garnishees have suffered a judgment to be wrongfully rendered against them, in favor of Cox, and shall suffer it to remain in forcé, that does not necessarily discharge them from their legal liability to Rotzein, if the funds in their hands had really been fully transferred to him, before the service of garnishment on them.
The demurrer to the petition was properly sustained.
Judgment affirmed.